Citation Nr: 0202545	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  94-41 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for chest pains due 
exposure to environmental hazards and/or to undiagnosed 
illness.  

2. Entitlement to service connection for disability 
manifested by twitching of the left eye due exposure to 
environmental hazards and/or to undiagnosed illness.  

3. Entitlement to service connection for a skin disorder due 
exposure to environmental hazards and/or to undiagnosed 
illness.  

4. Entitlement to service connection for hepatitis.  

5. Entitlement to service connection for unspecified 
residuals of anthrax vaccination injections.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
October 1987 and from September 1990 to March 1991.  He also 
has service in the Army Reserve.  The record shows that he 
served in Southwest Asia in support of Operation Desert Storm 
during his second period of active duty.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 1996.  Since that time, the Member of 
the Board before whom he testified has left the Board.  The 
veteran requested a second hearing before a Board Member, 
which was scheduled for November 2001.  He failed to report 
for that hearing.  The case was remanded by the Board in July 
1997, March 1999, and August 2001.  


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2. The veteran served in the Persian Gulf during the Persian 
Gulf War.

3. A skin disorder, variously diagnosed, is of service 
origin.

4. Twitching of the left eye, diagnosed as blepharoclonus, is 
of service origin.

5. A chronic undiagnosed disability manifested by chest pain 
is related to the veteran's service in the Persian Gulf.

6. Hepatitis B is not of service origin.

7. Current disability resulting from reported anthrax 
vaccination injections is not clinically demonstrated.  


CONCLUSIONS OF LAW

1.  A skin disorder, variously diagnosed, was incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

2. Twitching of the left eye, diagnosed as blepharoclonus, 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

3. A chronic disability manifested by chest pain was incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1117, (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

4. Hepatitis B was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001)

5. Disability resulting from anthrax vaccination injections 
was neither incurred in, nor aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records, which include Reserve 
treatment records from 1989 to 2000, show no complaint or 
manifestation of chest pain, left eye twitching, a skin 
disorder, hepatitis or a reaction to any anthrax vaccination 
that the veteran received.  The veteran's immunization record 
was not furnished by the appropriate service department.  A 
September 1990 dispensary report indicated that the veteran 
was to be given chloroquine tablets on deployment.

His service administrative records show that he served in the 
Persian Gulf from October 1990 to March 1991.  His MOS was a 
chemical operations specialist.

The veteran underwent a Persian Gulf examination at a VA 
outpatient clinic in June 1993.  At that time the veteran 
complained of a skin rash since March 1991 and twitching of 
the left eye for the prior six or seven months.  He also 
complained of occasional sharp shooting chest pain.  The 
examination showed a rash on the shoulders and back and dry 
scaly areas on the soles of his feet.  A chest x-ray was 
negative.  Blood tests were positive for hepatitis B.

VA outpatient treatment records, dated in August 1993, show 
that the veteran had undergone several tests for hepatitis 
antibodies in July 1993 with positive results.  Liver 
function testing was normal in July 1993, and again on re-
testing in August 1993.  The veteran's history of positive 
hepatitis B testing, without symptoms, continued to be noted 
on VA outpatient treatment records through 1997.  

An examination was conducted by VA in December 1993.  At that 
time, the veteran was evaluated for possible disorders 
associated with his service in the Persian Gulf.  He gave a 
history of being exposed to oil fire smoke and parts of Scud 
missiles while serving in the Persian Gulf.  He also reported 
that he received shots to build up his immune system but he 
did not know what kind of shots he had received.  

He complained of left eye twitching, chest pain and sores 
over his body.  He reported twitching of his left upper 
eyelid and the lateral aspect off and on.  He also noted 
watering of the left eye at times that made his vision 
blurry.  His chest pain was described as sharp, in the left 
side, and quite often.  This was not necessarily related to 
exertion, and lasted a few seconds before resolving.  There 
was no history of any heart problems.  Regarding the rash, he 
stated that he had itching over the arms and a similar rash 
on his feet.  He had scaling of his feet and was diagnosed as 
having athlete's foot in the past.  He also reported that he 
had tested positive for Hepatitis B antigen in July 1993 and 
it was noted that tests for Hepatitis B core antibodies and 
Hepatitis E antibodies were each positive with tests in July 
and August 1993 being negative for Hepatitis B core 
antibodies.  Follow-up testing in November 1993 was positive 
for Hepatitis B antigen, but negative for Hepatitis E 
antigen.  Liver function tests were said to be normal in 
November 1993.

Examination showed tinea pedis and a very few scattered mild 
follicular lesions over the chest.  The remainder of the 
examination of the skin was normal.  No twitching of either 
eyelid was noted.  The cardiovascular system was normal.  The 
diagnoses were tinea pedis; mild folliculitis; and positive 
Hepatitis B antigen, positive Hepatitis B antibody, positive 
Hepatitis B core antibody, positive Hepatitis E antibody, 
negative Hepatitis E antigen, negative Hepatitis B Core IgM 
antibody and normal liver function tests.  

The veteran testified at a hearing at the RO in November 
1994.  At that time, he described his symptoms of eye 
twitching, chest pain and a skin disorder and related how 
they had had their onset during his service in the Persian 
Gulf.  

A hearing was held before a member of the Board sitting at 
the RO in August 1996.  At that time the veteran testified 
that he served in a decontamination unit.  He stated that his 
unit did no actual decontamination while in the Persian Gulf.  
He related the disabilities in issue to his military service.

A statement was received apparently from L. M., O. D. in 
October 1997.  He indicated that he had evaluated the veteran 
in July 1996, and October 1997, for complaints of an 
involuntary, sporadic, rapid twitching of the upper lids.  
The origin was thought to be stress-related and the onset 
seemed to coincide with the veteran's service during the Gulf 
War.  The diagnosis was blepharoclonus.  Copies of Dr. M's 
medical records have been associated with the record.  These 
records show a diagnosis of blepharochalasis in July 1996, 
and blepharoclonus in October 1997.  Dr. O, in October 1997, 
indicated that it could be related to service in Desert 
Storm.

An examination was conducted by VA in May 1998.  At that 
time, the veteran's history of positive hepatitis testing was 
reported.  He related symptoms of chest pain, twitching just 
below the left eye, and of a skin problem that he had had 
since returning from Saudi Arabia in 1991.  The skin rash was 
intermittent and sometimes helped by creams that had been 
prescribed for him.  He reported no history of blood 
transfusions or intravenous (IV) drug use.  He had a history 
of multiple sexual partners.  He indicated that he had had an 
anthrax immunization injection in conjunction with his 
service in the Persian Gulf.  He reported occasional nausea 
and vomiting and a 10-pound weight loss.  He had occasional 
right upper quadrant pain.  He believed some of his symptoms 
were related to the anthrax injection. 

The examination showed the presence of scattered skin 
lesions.  An evaluation of the cardiovascular system showed 
no abnormality.  The examiner stated that he observed one 
twitch just below the left eye.  This appeared to be a simple 
nervous-type tic.  A chest x-ray was normal.  An EKG showed a 
left axial deviation.

The pertinent diagnoses were Hepatitis B carrier state, 
acneform lesions on the chest and back, probably acne 
keloidosis on the posterior aspect of the neck and occasion 
nervous tic beneath the left eye.  

It was the opinion of the examiner that the veteran's chest 
pain, skin condition and twitching of the left eye were 
likely to be related to the veteran's active military service 
and exposure to environmental hazards while in service.  The 
examiner then stated that it was unlikely that the veteran's 
signs and symptoms at issue were manifestations of 
undiagnosed illness in this veteran.  

Regarding the veteran's Hepatitis B, the examiner stated 
that, while the usual risk factors for this chronic carrier 
state were previous blood transfusions, sexual contact, or 
shared needles from illegal intravenous drug use, many cases 
occurred sporadically without known cause.  It was within the 
realm of possibility that the veteran could have contracted 
Hepatitis B while serving in the Persian Gulf, but a 
definitive answer to whether or not this had occurred was 
impossible.  Regarding the veteran's claims that he had 
developed a disorder as a result of anthrax injections, it 
was noted that, to the knowledge of the examiner, anthrax 
vaccinations were generally considered to be safe, with no 
significant long-term effects.  

An examination was conducted by VA June 1999.  The veteran's 
history of positive testing for Hepatitis B was reviewed.  It 
was reported that VA outpatient records contain a sexual 
history of the veteran.  He reported right upper quadrant 
pain at time and occasional nausea.  There was no vomiting.  
He felt tired and sluggish.  

The veteran reported that he had had chest pains since 1991-
1992.  It was not related to any exertional activity and not 
related to movement.  Most of the time, he noticed the pain 
when he was lying down.  He reported that they lasted several 
seconds and were not associated with symptoms of nausea, 
vomiting, dizziness or sweating.  There was no radiation, and 
no history of tingling or numbness in the arms.  He was 
evaluated at a VA acute Care facility in July for chest pain.  
A chest x-ray showed no pertinent abnormality.  An EKG was 
normal.  The impression at that time was of muscle pain.

He stated that he had noted a skin rash that he described as 
"bumps" since he had returned from Saudi Arabia.  He stated 
that he had used creams and ointments in the past, but was 
not doing so at the present time.  The rash was worse in the 
summer. 

The veteran reported that he noticed twitching of his left 
lower eyelid when he came back from Saudi Arabia.  He had 
been evaluated by an ophthalmologist for left eye twitching 
in the past and diagnosed with blepharosclerosis and 
blepharoclonus.  No treatment was recommended and it was 
suggested that this was related to stress. 

The examination of the skin showed mild eczema over the 
posterior aspect of the upper back with 1 to 2 scattered, 
papular lesions noted over the medial aspect of the right 
arm.  He had mild scaling and chronic pigmentation of the 
inguinal/scrotal region secondary to fungal infection (tinea 
cruris).  He also had chronic scaling of the feet that 
previous scrapings had shown were due to a fungal infection.  
The examiner stated that no twitching movements of the left 
eyelid were noted during this examination.  There was no 
evidence of a cardiovascular abnormality.  An examination of 
the abdomen showed mild upper quadrant tenderness.  There was 
no hepatosplenomegaly.

A chest x-rays showed no pertinent abnormality.  Following 
blood studies, the examiner commented that the findings 
indicated a pattern of a very early acute case of Hepatitis B 
infection or a chronic carrier state.  

The diagnoses were Hepatitis B, chronic carrier state; 
nonspecific chest pain; eczema of the posterior neck and 
upper back; and chronic dermatophytosis of the feet.  No 
diagnosis regarding the twitching of the left eye was 
rendered.

The examiner commented that the veteran had been seen at the 
emergency room in for chest pain.  He was not on medication.  
The examiner suggested a psychiatric examination to rule out 
mild anxiety and the veteran being overly concerned about it.  
The examiner indicated that the veteran had mild eczema and a 
related diagnosis of mild acne had been noted from the 
previous compensation examination in May 1998.  No other skin 
lesions are no except the chronic dermatophytosis of the 
feet.  

The examiner commented that the twitching of the left eye had 
been diagnosed as blepharochalasis and blepharoclonus and 
that the lack of treatment suggested stress.  The nonspecific 
chest pains, the itching and scratching of the skin without 
much definite evidence of a skin rash or skin lesions over 
the area of the trunk and upper extremities, and the nervous 
tics all suggested mild anxiety related symptoms.  The 
examiner stated that he was unable to comment on whether 
these symptoms were a direct result of hazardous 
environmental exposure.

Concerning the Hepatitis B, the examiner stated that it was 
not known when this disorder was contracted.  From the 
record, the first positive tests were clinically recorded in 
1993.  The examiner remarked that the usual modes of 
transmission for hepatitis are blood transfusion, IV drug use 
with infected needles and sexual transmission.  Based on the 
sexual history as reported by the veteran, the examiner 
stated that there was a likely possibility that the Hepatitis 
B was incurred during active service.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence identified by the 
veteran has been obtained and the veteran has been afforded 
three VA examinations.  The veteran has also participated in 
two hearings.  He was informed of the criteria necessary to 
establish his claims in the statement of the case and 
supplemental statements of the case.  The Board finds that 
the VA has complied with the provisions of the VCAA.  
Accordingly, the veteran is not prejudiced by this decision.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45631 (2001) (to be codified at 38 C.F.R. § 3.159(d)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran has claimed service connection for several 
disorders, including a disorder manifested by chest pain, 
left eye twitching and a skin disorder.  It is noted that he 
served in the Southwest Theater of Operations during the 
Persian Gulf War.  As such, consideration must be given to 
the regulatory provisions applicable to such service.

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) became manifest either during active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, or to a degree of 10 percent or 
more not later than December 31, 
2006 and provided that the 
disability cannot be attributed to 
any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 
2001); 66 Fed. Reg. 56,614, 56,615 
(Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).; and 

(ii) by history, physical examination, 
and laboratory tests cannot be 
attributed to any known clinical 
diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms, which may be, manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event 
that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater 
of operations during the Persian Gulf War and the onset 
of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War. 

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and it is not contended 
otherwise.  

Service Connection for Skin Disorder and a Left Eye Twitch

The service medical records reflect no complaint or finding 
relative to a skin problem or the twitch of the left eyelids.  
However, these disabilities were first clinically confirmed 
approximately two years and three months following his 
release from service.  Additionally the veteran has indicated 
that the skin disorders began in March 1991, and the eyelid 
problem shortly thereafter.  A VA examiner in June 1999 
indicated that the skin problems and the tic suggested the 
existence of mild anxiety-related symptoms.  However, the 
examiner was unable to comment on whether these symptoms were 
a direct result of hazardous environmental exposure.   
Additionally, the VA examiner in May 1998 related the skin 
disorder and the twitching of the left eyelid to the 
veteran's Persian Gulf service.  Furthermore, Dr. M. opined 
that the blepharoclonus of the left eye could be related to 
service in Desert Storm.

After reviewing the record, the Board finds that the evidence 
is in equipoise and, as such, the benefit of the doubt is in 
favor of the veteran.  Accordingly, it is the judgment of the 
Board that the skin disorder, variously diagnosed, and the 
blepharoclonus of the left eye are both related to the 
veteran's active.

Service Connection for Chest Pain

The record reflects that the veteran has been reporting 
intermittent chest pain since 1993.  As such the Board finds 
that the chest pain is a symptom of a chronic disability.  
The post service medical evaluations, including the VA 
examinations conducted in May 1998, and June 1999, have been 
unable to reveal a diagnosis for any disability or disease 
that explains the cause of the chest pain.  Although the VA 
examiner indicated in June 1999 that the chest pain may be 
related to anxiety, his diagnosis was nonspecific chest pain.  
Additionally, he was unable to rule exposure to environment 
hazards as a cause.  The VA examiner in May 1998 did relate 
the chest pain to exposure to environment hazards.  The Board 
is satisfied that the degree of impairment resulting from the 
chest pain is compensable.  38 C.F.R. Part 4, § 4.20, 
Diagnostic Code 5299-7099.

After reviewing the record the Board finds that the evidence 
is in equipoise and as such the benefit of the doubt is in 
favor of the veteran.  38 C.F.R. § 3.102. Accordingly service 
connection for chest pain due to a chronic undiagnosed 
illness is warranted.

Service Connection for Hepatitis-B

The initial blood studies that clinically demonstrated the 
presence of Hepatitis B infection were conducted by the VA 
approximately two years and three months following the 
veteran's release from active duty in March 1991.  The 
veteran was afforded two VA examinations in May 1998, and 
June 1999, to ascertain whether or not he contracted said 
hepatitis while he was on active duty.  The VA reports 
indicate that the normal modes of transmission for Hepatitis 
B infection are blood transfusion, infected IV needles, and 
sexual transmission.  The veteran gave no history of IV drug 
use or blood transfusions.  

The VA examiner in June 1999 indicated that, based on the 
sexual history as reported by the veteran, there was a likely 
possibility the Hepatitis B was incurred during active 
service.  However, it is clear from the examiner's statements 
that this opinion is based entirely on a history related by 
the veteran and can be no better than the facts presented to 
the physician.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In this situation, as previously set forth, there is no 
medical evidence or other lay evidence, other than the 
veteran's own statements and testimony, which corroborates 
the veteran's history concerning his activities during the 4 
months and 15 days service in the Persian Gulf.  Additionally 
the VA examiner in May 1998 reported that many cases of 
Hepatitis B occurred sporadically without known cause.  It 
was within the realm of possibility that the veteran could 
have contracted Hepatitis B while serving in the Persian 
Gulf, but the examiner said a definitive answer to whether or 
not this had occurred was impossible.

Based on these facts, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for Hepatitis B.  

Service Connection for a Disability Secondary to Anthrax 
Immunization

The veteran is claiming service connection for disabilities 
resulting from an anthrax vaccination he received prior to 
his deployment to the Persian Gulf.  In this regard, the 
medical evidence on file contains no finding relating any 
currently demonstrated disability or symptom to an anthrax 
vaccination.  Additionally, a VA examiner in May 1998 opined 
that anthrax vaccinations were generally considered to be 
safe, with no significant long-term effects.  

Accordingly, without clinical confirmation of a disability or 
symptom related to anthrax immunization, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 


ORDER

Service connection for Hepatitis B and a disability resulting 
from an anthrax vaccination injection is denied.  

Service connection for a left eye twitching, diagnosed as 
blepharoclonus, a skin disorder, variously diagnosed, and a 
chronic disability manifested by chest pain is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

